Citation Nr: 1733462	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  08-16 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to June 8, 2013, and in excess of 30 percent thereafter for left knee traumatic arthritis.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1973 to June 1976 and in the United States Army from November 1978 to December 1996.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

While the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO in his June 2008 substantive appeal, he subsequently withdrew such request in May 2011 and September 2011 communications.  38 C.F.R. § 20.704 (e) (2016).

In December 2011, the Board remanded the issues of entitlement to an increased rating for a left knee disability and entitlement to a TDIU for additional development.  A July 2015 rating decision reflects that the evaluation of traumatic arthritis of the left knee, status post injury, was increased to 30 percent, effective June 8, 2013.  In February 2017, the Board again remanded the issues of entitlement to an increased rating for a left knee disability and entitlement to a TDIU for further development.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2017, the Board remanded the issues of entitlement to a rating in excess of 10 percent prior to June 8, 2013, and in excess of 30 percent thereafter and entitlement to a TDIU for development, to include affording the Veteran a VA examination.  In accordance with the Board's February 2017 remand, the Veteran was afforded an April 2017 VA examination and the report is of record.  Thereafter, the AOJ issued a May 2017 supplemental statement of the case (SSOC).  However, this SSOC does not appear to include consideration of the April 2017 VA examination report as it is excluded from the list of evidence considered and no reference is made to the April 2017 examination findings within the reasons and bases discussion.  Accordingly, a remand is warranted.

In addition, updated VA treatment records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records, to include those dated from February 2017 to the present. 

2.  After the above development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  In particular, the AOJ should review any evidence added to the claims file since the October 2016 SSOC, to include the April 2017 VA examination report and VA treatment records.  Thereafter, if any benefit sought is not granted, the Veteran and his representative should be furnished a new SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




